Donald L. Corbin, Judge. Appellee, Amos Enderlin Contracting Co., Inc., filed suit in Pulaski Chancery Court seeking judgment against appellant, Michael Wilkinson, d/b/a Wilkinson Brothers Construction Company, in the amount of $27,795.25 for work performed under a subcontract with appellant. The work consisted of the removal of rubble and debris on lands owned by Doyle W. Rogers and Josephine Rogers, his wife. Appellee also sought to impose a lien on Doyle W. Rogers and Josephine Rogers’ land located in Little Rock, Pulaski County, Arkansas. At the request of appellant, the case was transferred to the Pulaski County Circuit Court. Appellee filed Requests for Admissions and Interrogatories. Appellant did not respond within 30 days and was deemed to have admitted that the exact amount sued for was due and constituted the proper amount by which to render judgment. Appellee sought summary judgment against appellant, asking that it be granted a lien against the Rogers’ property. The trial court granted appellee’s motion for summary judgment in the amount of $30,505.26 plus interest against appellant and a lien on Doyle W. Rogers and Josephine Rogers’ land in the amount of $30,921.81 plus interest. From that summary judgment, appellant has appealed to this court stating that summary judgment was not proper. We affirm. Appellant argues that the Requests for Admissions and Interrogatories filed by the appellee did not comply with the requirements of Rule 36 of the Arkansas Rules of Civil Procedure. Request No. 4 reads as follows: REQUEST NO. 4: Admit that Exhibit “A” hereto are true copies of statements submitted by plaintiff to Wilkinson (a) The number of hours worked per day by the Caterpillar 955L Loader and Operator; (b) The number of hours worked per day by the JD 410 and Operator; (c) The number of loads hauled by dump trucks and drivers provided by plaintiff; (d) All amounts paid by Wilkinson Brothers Construction Co. for work performed by plaintiff pursuant to contract relating to the property described in the Complaint; (e) The amount due plaintiff from Wilkinson Brothers Construction Co. for the work performed pursuant to contract relating to the property described in the Complaint. Exhibit “A” referred to in the Requests for Admissions and Interrogatories contained statements showing the billing methods of appellee, credits and the total amount alleged to be due. Although appellant argues that Request No. 4 was ambiguous and does not comply with Rule 36 of the Arkansas Rules of Civil Procedure, we believe that its wording conforms to the requirements of Rule 36. Rule 36 authorizes a party to serve upon any other party a written request for the admission of the truth of any matter that relates to statements or opinions of fact, including the genuineness of any documents described in the request. Here, appellee requested that appellant admit that the statements in Exhibit “A” were true copies which directly reflected those items in subparagraphs a through e. Appellant did not admit, deny or object to the Requests for Admissions and Interrogatories nor did he respond to appellee’s motion for summary judgment. The granting of summary judgment was proper under these circumstances. In Thomas v. Poff, 268 Ark. 939, 597 S.W.2d 838 (Ark. App. 1980), this court held that a summary judgment finding appellants liable for a real estate commission was appropriate, there being no question of fact outstanding in view of deemed admissions by the appellants as well as a lack of timely objection or opposition to the motion. The appellees had made their summary judgment motion on the basis of the deemed admissions by appellees. Neither appellants nor their counsel appeared at the hearing, and the court granted the motion. In affirming the trial court’s decision, this court stated: If the law and the justice system were administered without rules, we would have adj udication at the whim of the adjudicators, a miasma which even the most ill-disciplined could not tolerate. The strength of our legal system comes largely from the fact that it is a system, and to refuse to require order in the manner of reaching fair dispositions of disputes would be to kick aside a major peg of the law’s contribution to our civilization. True, our rules are complex, and perhaps too much so for lay persons. Thus we have a need for lawyers who are familiar with and able to apply them. In our view the “justice” which the appellant’s counsel insists his clients are being denied requires evenhanded adherence to procedural requirements. Whimsical departures from them in the service of the needs of those who refuse to abide by the rules would do ultimate and universal disservice to the cause of fairness for all. We affirm. Mayfield, C.J., Cloninger and Cooper, J., dissent.